Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-15-00276-CV

                               IN RE DESCON CONSTRUCTION, L.P.

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: May 13, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 4, 2015, relator Descon Construction, L.P. filed a petition for writ of mandamus

and a motion for emergency stay pending a ruling on the mandamus petition. The court has

considered the petition for writ of mandamus and is of the opinion that relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus and the motion for emergency stay

are denied. See TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM




1
 This proceeding arises out of Cause No. DC-14-46, styled Rio Grande City Consolidated Independent School District
v. Descon Construction, L.P., et al., pending in the 229th Judicial District Court, Starr County, Texas, the Honorable
Ana Lisa Garza presiding.